DETAILED ACTION
This action is responsive to the application No. 16/708,482 filed on 10 December 2019.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species II, claims 1-11, 14-18, 20, and 20 in the reply filed on 30 December 2021 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11, 14-18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sakaguchi et al. (US 2009/0230449).
(Re Claim 1) Sakaguchi teaches a nonvolatile memory device (100) comprising (see Figs. 1-6 and supporting text): 
a substrate (Ba) including a first region and a second region (see annotated Fig. 6);
an electrode structure including a plurality of electrodes vertically stacked on the substrate, the electrode structure having a stair step structure on the second region (electrodes 32a-32d, stair steps on left side), 

at least one second vertical layer (leftmost 36 in second region) penetrating and supporting the electrode structure on the second region; and 
a plurality of bit lines crossing the electrode structure in the first region and connected to the plurality of first vertical layers (bit lines 56c in first region are electrically connected to 37), wherein the at least one second vertical layer is free of connection with any bit line (36 is not electrically connected to any bit line 56c), and 
wherein the electrodes of the first region and the electrodes of the second region comprise different conductive materials (electrodes 32 in the first region surround and thus further comprise material 37 which is n-type silicon, electrodes 32 on the left side of the second region do not comprise 37 and the layers 32 are p-type silicon).

    PNG
    media_image1.png
    1175
    1770
    media_image1.png
    Greyscale

(Re Claim 2) wherein the electrodes of the first region comprise polysilicon (para. [0073]), and the electrodes of the second region comprise metal material that is lower in specific resistance than 
(Re Claim 3) wherein the electrodes of the second region comprise tungsten (W), aluminum (Al), titanium (Ti), or tantalum (Ta) (63 is tungsten, para. [0088]).
(Re Claim 4) wherein uppermost of the electrodes of both the first region and the second region comprise metal material (metal 62 at top of both regions).
(Re Claim 5) further comprising a plurality of contact plugs on the second region and connected to respective ones of the plurality of electrodes, and a plurality of conductive lines connected to the plurality of contact plugs (contact plugs 63, conductive lines 56c).
(Re Claim 6) wherein respective top surfaces of the plurality of conductive lines are coplanar with respective top surfaces of the plurality of bit lines (Fig. 6).
(Re Claim 7) wherein the at least one second vertical layer is between a first group comprising the plurality of first vertical layers and a second group comprising the plurality of contact plugs, in a cross-sectional view (Fig. 6).
(Re Claim 8) wherein the at least one second vertical layer is closer to the plurality of first vertical layers than to the plurality of contact plugs (Fig. 6).
(Re Claim 9) wherein the at least one second vertical layer comprises a dielectric supporter (36 is dielectric) and is spaced apart from the stair step structure (Fig. 6).
(Re Claim 10) wherein the at least one second vertical layer and the plurality of first vertical layers each comprise an equal length in a vertical direction (36 and 37 are the same length in a vertical direction, Fig. 6).
(Re Claim 11) wherein the at least one second vertical layer is not in the stair step structure of the electrode structure (Fig. 6).
(Re Claim 14) Sakaguchi teaches a nonvolatile memory device comprising (see Figs. 1-6 and supporting text, also see annotated Fig. 6 above): 
a substrate (Ba) including a first region and a second region (see annotated Fig. 6);

a plurality of first vertical layers (37) penetrating the electrode structure on the first region; 
a plurality of contact plugs (63) on the stair step structure and connected to respective ones of the plurality of electrodes; 
at least one second vertical layer (leftmost 36) penetrating the electrode structure between the first region and the second region; 
a plurality of bit lines crossing the electrode structure in the first region and connected to the plurality of first vertical layers (bit lines 56c in first region are electrically connected to 37); and 
a plurality of conductive lines (56c) connected to the plurality of contact plugs, 
wherein the at least one second vertical layer is free of connection with any bit line (36 is not electrically connected to any bit line 56c), and 
wherein the at least one second vertical layer is spaced apart from the stair step structure (Fig. 6).
(Re Claim 15) wherein respective top surfaces of the plurality of conductive lines are coplanar with respective top surfaces of the plurality of bit lines (Fig. 6).
(Re Claim 16) wherein the at least one second vertical layer is between a first group comprising the plurality of first vertical layers and a second group comprising the plurality of contact plugs, in a cross-sectional view (Fig. 6).
(Re Claim 17) wherein the at least one second vertical layer and the plurality of first vertical layers each comprise an equal length in a vertical direction (36 and 37 are the same length in a vertical direction, Fig. 6).
(Re Claim 18) wherein the electrodes of the first region and the electrodes of the second region comprise different conductive materials (electrodes 32 in the first region surround and thus further comprise material 37 which is n-type silicon, electrodes 32 on the left side of the second region do not comprise 37 and the layers 32 are p-type silicon).

a substrate (Ba) including a first region and a second region (see Fig. 6 above); 
an electrode structure including a plurality of electrodes vertically stacked on the substrate, the electrode structure having a stair step structure on the second region (electrodes 32a-32d, stair steps on left side), 
a plurality of first vertical layers (37) penetrating the electrode structure on the first region; 
at least one second vertical layer (leftmost 36) penetrating and supporting the electrode structure on the second region; and 
a plurality of bit lines crossing the electrode structure in the first region and connected to the plurality of first vertical layers (bit lines 56c in first region are electrically connected to 37), 
wherein the at least one second vertical layer comprises a dielectric supporter (36 is dielectric) and is free of connection with any bit line (36 is not electrically connected to any bit line 56c).
(Re Claim 21) wherein the at least one second vertical layer is between the stair step structure and the plurality of first vertical layers (Fig. 6).

Claims 1, 9, 11, 14, 15, 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. (US 2010/0090286).
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
(Re Claims 1, 9, 11, 14, 15, 18, 20, and 21)  See Figs. 1-2B and supporting text.  The claimed second vertical layer may be 194 or 200.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822